IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0832-04


PATRICK HOWELL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

GREGG  COUNTY



 Cochran, J., filed a concurring opinion.

C O N C U R R I N G O P I N I O N


	I join the majority opinion.  I write separately only to note that the State, while
explicitly acknowledging that this Court did not grant review to determine "whether there
is sufficient evidence to support the habitual offender enhancement," then argues and
provides record citations to support its position that the evidence is, in fact, legally
sufficient to support appellant's enhanced sentence.  These arguments and record
citations should be given to the court of appeals upon remand for its consideration.  They
are irrelevant to this Court's disposition of the only ground for review that is directly
before us.  
Cochran, J.
Filed: March 9, 2005.
Do Not Publish